Citation Nr: 1230689	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral flat feet with warts.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran has verified active duty from May 1987 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral flat feet with warts. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.  

Service treatment and VA medical records

The Veteran filed a service connection claim for bilateral flat feet with warts in December 2009.  See Veteran's statement in support of claim dated December 4, 2009.  As noted above, the RO denied this claim in July 2010.  The evidence listed as considered by the RO in the rating decision included service treatment records (STRs) from July 1985 to October 1985 and from May 1987 to May 1990, and records from the Durham VA medical center from April 1999 to July 2010.  
See Rating decision dated July 8, 2010, pages 1-2.  The statement of the case indicated that the same records were reviewed as evidence, plus additional Durham VA medical center records from July 2010 to April 2011.  See Statement of the case dated May 13, 2011, page 1.  

Not all of these records, however, are located in the file.  The only STRs within the record before the Board are three pages that date from October 1987 to January 1988, and as the RO has referred to other STRs including the Veteran's enlistment examination dated in June 1985, it is clear that the Veteran's complete STRs have not been associated with the claims folder.  See, e.g., July 2010 rating decision.  Additionally, the only Durham VA medical records in the file date from April 2009 to July 2010 and from October 2010 to April 2011.  All other identified records dated from April 1999 to April 2009 and from July 2010 to October 2010 do not appear to be associated with the claims file.

It is the duty of the VA to assist a Veteran in the development of his claim.  This duty includes making reasonable efforts to help him procure pertinent records.   
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Neither the physical nor virtual claims folder contains all of the relevant records listed by the RO as evidence in this case.  Therefore, this case must be remanded so that efforts can be made to locate all of the Veteran's STRs and relevant outstanding VA treatment records.  

Service personnel records

The Board notes that the Veteran's DD-214 identifies one period of active duty service, from June 1987 to May 1990, with three months of prior active duty service.  See VA Form DD-214.  This prior service is identified elsewhere in the record as having occurred from July 1985 to October 1985.  See Rating decision dated July 8, 2010; VETSNET Compensation and Pension Award.  The record before the Board does not contain official verification of that period of service.  The RO should ensure that such verification is obtained on remand.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his bilateral flat feet with warts.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include VA treatment reports from the Durham VA medical center dated April 1999 to April 2009 and from July 2010 to present.  The RO/AMC should also ensure that all of the Veteran's service treatment records for the Veteran's entire period of service dating July 1985 to October 1985 and May 1987 to May 1990 are obtained.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice to the Veteran of the inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011).

2. The RO/AMC should ensure that there is official documentation of the nature and extent of all periods of military service of the Veteran and specifically for the period from July 1985 to October 1985.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice to the Veteran of the inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011).

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary to include obtaining a supplemental medical opinion if additional relevant evidence is added to the record on remand that warrants review by a medical examiner, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service connection claim.  If the claim is denied, the RO/AMC should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

